Citation Nr: 0331560	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-08 061	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1943 
until December 1945.  He died on September [redacted], 2000.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2000 
rating decision of the Regional Office (RO) in Philadelphia, 
Pennsylvania that denied service connection for the cause of 
the veteran's death.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in December 2000, and has perfected a timely appeal 
to the Board.

The appellant was afforded a personal hearing, via 
videoconference in January 2002, before the undersigned 
Member of the Board sitting at Washington, DC; the transcript 
of which is of record.  


REMAND

As noted previously, the veteran died on September [redacted], 2000.  
The immediate cause of death recorded on an amended death 
certificate was spontaneous retroperitoneal hemorrhage due to 
or as a consequence of anticoagulant therapy, due or as a 
consequence of mitral valve replacement (CABG) due to or as a 
consequence of severe mitral valve regurgitation/atrial 
regurgitation.

The record reflects that prior to his demise, the veteran was 
service-connected for right foot cold injury residuals, rated 
20 percent disabling; cold injury residuals of the left foot, 
rated 20 percent disabling; residuals of cartilage removal 
from the left knee, rated 10 percent disabling; traumatic 
arthritis of the left knee, rated 10 percent disabling, 
residuals of sand fly fever (febricula) rated zero percent 
disabling; and contusions of the chest and back, rated zero 
percent disabling.  A combined disability evaluation of 50 
percent was in effect for service-connected disability.  

The appellant asserts that the veteran entered active duty 
with a heart murmur and valve defects which worsened as a 
result of the hardships of his service.  It is contended that 
his duties, including those as a paratrooper, aggravated the 
pre-existing heart condition which manifested later in life 
and hastened his death.  She avers that for this reason, 
service connection for the cause of death should be granted 
by the Board. 

The record reflects that upon personal hearing on appeal in 
January 2002, the appellant testified that the veteran died 
at Abington Memorial Hospital.  However, the claims folder 
contains no clinical data from that facility, to include the 
terminal hospital report.  Such records should be requested 
and associated with the claims folder.  As well, the 
appellant stated that the veteran was treated by a private 
cardiologist, Dr. William Levy, and was operated upon by Dr. 
Paul Addonizzio prior to his death.  She also related that he 
had sought treatment at the VA in recent years.  The Board 
observes that while a summary report has been received from 
Dr. Levy, it would be helpful to review the veteran's medical 
records since the inception of such treatment.  Thus, Drs. 
Levy and Addonizzio's ongoing treatment records, as well as 
all VA clinic notes should also be requested and associated 
with the claims folder.  The appellant should be requested to 
identify any other provider(s) who treated her husband for 
cardiac-related disability throughout the years after 
service.

The record also shows that documentation has been received 
which tends to provide a clinical basis to support a 
relationship between the cause of death and the veteran's 
service.  The Board finds that such conclusions are not 
otherwise supported by the veteran's service or post service 
medical records at this time.  Under the circumstances, the 
Board must refer this case to a VA physician for review of 
the evidence and a medical opinion.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to furnish the names and 
addresses of any and all physicians or 
medical providers who treated the 
veteran for a heart disorder after his 
service discharge in 1945, including 
Dr. Paul Addonizzio.  Such records 
should be requested from each provider 
the appellant identifies, if not 
already of record.

2.  All clinical records, including the 
terminal discharge summary, should be 
obtained from Abington Memorial 
Hospital and associated with the claims 
folder.

3.  Any and all of the veteran's VA 
clinical records should be requested 
and associated with the claims folder.

4.  The veteran's claims file should be 
referred to an appropriate specialist 
for the purpose of determining whether 
any of the veteran's service-connected 
disabilities were implicated in his 
death, and to what extent, if any.  The 
physician should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that any of the veteran's service-
connected disorders (and/or medication 
taken therefor) singly or jointly with 
some other condition was the immediate 
or underlying cause of death, or was 
etiologically related to death.  If 
not, he or she should state whether it 
is at least as likely as not (that is, 
a probability of 50 percent or better) 
that a service-connected 
disability(ies) contributed 
substantially or materially to death, 
combined with other disability which 
led to death, or aided on lent 
assistance to the cause of death.  

In addition, the physician is requested 
to respond to the following questions:  
1)  Is there any indication in the 
record that the veteran had a heart 
murmur, valve defect or any other 
cardiac condition upon entering 
service?  2) If so, is there any 
clinical indication in the post service 
record that pre-existing disability was 
permanently worsened as the result of 
his service, including his duties as a 
paratrooper?  And 3), is there evidence 
of a heart condition developing during 
service or within one year of service 
discharge?.  

The physician should provide a full 
rationale for all opinions rendered.  
The claims folder and a copy of this 
remand should be made available to the 
physician for review, and the physician 
should acknowledge such review in the 
final report.

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent

6.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death based on all the evidence 
of record and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



CONTINUED ON FOLLOWING PAGE


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




